The facts sufficiently appear in the opinion.
This is an application for a writ of mandate requiring the treasurer of the county of Washoe to place all moneys collected from licenses by the city of Reno in the general fund of the city, and to hold the same subject to the payment of proper warrants.
Under the terms of the act incorporating the town of Reno, and establishing a city government therefor, approved March 16, 1903, respondent, in addition to his duties as treasurer of the county, was constituted ex officio
city treasurer and tax receiver. It appears by affidavit that, as ex officio city treasurer, he had, upon the 22d day of July last, $397.50 of the funds of the city, which had been collected for licenses. By the provisions of subdivision 9 of section 20 of the charter (Stats. 1903, p. 190, c. 102), he is required, out of these moneys, to apportion one-quarter thereof to the State of Nevada, one-quarter to the county of Washoe, and the remainder to the general fund of the city. Relator claims that the moneys raised by the city for licenses should be used for its benefit, and not for the benefit of the state or for Washoe county, and that the requirement is obnoxious to several provisions of the constitution of the state.
The purpose of an exaction from the public in the form of a tax or license, either for revenue or in the exercise of the police power, is for the benefit of the locality from which the money is collected. Any exaction laid upon a district or community in which it has no interest, or imposed for the benefit of others, to which it is not justly bound to contribute, is invalid. "If a single township," says Judge Cooley in his treatise on the Law of Taxation (page 141), "were to *Page 256 
be required to levy upon its inhabitants, and collect and pay over to the state, whatever moneys, were necessary to pay the salaries of the several state officers, it would be apparent, `at first blush,' that the enactment was not one which, either in its purpose or tendency, was to make the taxpayers of that township contribute only their several proportions to the public purpose for which the tax was to be levied. If, on the other hand, for the purpose of purchasing and ornamenting a city park, or any other improvement of mere local convenience, a tax should be imposed upon the whole state, it would be equally manifest that equality and justice were not the purpose of the imposition, but that, if carried into effect, the people of the state not residing in the city would be compelled to contribute to a purpose in which, in a legal sense, they had no interest whatever * * * It can be stated with emphasis that the burden of a tax must be made to rest upon the state at large, or upon any particular district of the state, according as the purpose for which it is levied is of general concern to the whole state, or, on the other hand, pertains only to the particular district. A state purpose must be accomplished by state taxation, a county purpose by county taxation, or a public purpose for any inferior district by taxation of said district. This is not only just, but it is essential. To any extent that one man is compelled to pay in order to relieve others of a public; burden properly resting upon them, his property is taken for private purposes, as plainly and as palpably as it would be if appropriated to the payment of the debts, or the discharge of the obligations which the person thus relieved by his payments might owe to private parties. `By taxation,' it is said in a leading case, `is meant a certain mode of raising revenue for a public purpose, in which the community that pays it has an interest. An act of the legislature authorizing contributions to be levied for a mere private purpose, or for a purpose which, though it be public, is one in which the people from whom they are exacted have no interest, would not be a law, but a sentence commanding the periodical payment of certain sums by one party or class of people to another.' This principle has met with universal acceptance and approval because it is as sound in morals as it is in law." *Page 257
In the Matter of Lands in the Town of Flatbush,60 N.Y. 398, it was decided that it was not within the power of the legislature to compel the adjoining town of Flatbush to be taxed for the payment of debts previously contracted for the city of Brooklyn. In the course of its opinion the court said: "There is no principle that I am aware of which sanctions the doctrine that it is within the taxing power of the legislature to compel one town, city, or locality to contribute to the payment of the debts of another. The government has no such authority, and this case is entirely without precedent. If such assessments were to be authorized, they might not be limited to adjoining towns, cities, or villages, but applied to those located at great distances from each other. Such legislation would be unjust, mischievous, and oppressive, and cannot be tolerated." See, also, Farris v. Vaunier, 6 Dakota 186, 42 N.W. 31, 3 L.R.A. 713; Lexington v. McQuillan,
9 Dana, 518, 35 Am. Dec. 159; Cheaney v. Hooser,
9 B. Mon. 345; Ryerson v. Utley, 16 Mich. 269;Sanborn v. Comins, 9 Minn. 273; Bromley
v. Reynolds, 2 Utah, 525; Desty on Taxation, p. 26.
The requirement under consideration is in conflict with the terms of section 8 of the Bill of Eights, which provides that private property shall not be taken for public use without compensation.
It is ordered that the peremptory writ of mandate issue as prayed.
  FITZGERALD, J. and TALBOT, J., concur. *Page 258